DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Status
Claims 1, 17, 21, and 29-30 have been amended since the Office Action dated 03/22/2022.
Claims 9-16 and 25-32 remain withdrawn from further consideration.
Claims 1-32 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruest et al. (US PGPUB 2010/0097223) in view of Ellers (US PGPUB 2017/0178479), and further in view of Hirose et al. (US PGPUB 2002/0171550).

As per Claim 17, Kruest et al. teach a security tag (P0059), comprising: 
an internal circuit (Fig 7B-8) in which a voltage is induced in an internal circuit of the security tag (P0059) by a detaching unit (P0098); 
a controller (P0103-0106) that is powered using the voltage induced in the internal circuit (P0099); 
a communication enabled device that receives a first signal sent from the detaching unit (P0098-0099); 
an electro-mechanical lock mechanism (P0059) that is selectively supplied power for a certain amount of time to cause a pin to be released from a lock, in response to the first signal (P0096); 
wherein the communication enabled device communicates a second signal indicating whether or not the pin was released (P0101); and 
wherein the voltage is no longer induced in the internal circuit by the detaching unit when the second signal indicates that the pin was released (P0099: the communication with the chip or logic circuit controls a switch in the logic circuit which turns on or off the power to the actuator; P0101).

Kruest et al. fail to teach a magnetic field generated by the detaching unit; wherein the electro-mechanical lock detects whether or not the pin was released; wherein the second signal is communicated to the detaching unit, the second signal indicating whether or not the pin was released in response to the detection; and wherein the detaching unit is distinct from the security tag.
However, Ellers teaches systems and methods for detaching a tag from an article in which an induced magnetic field is used (P0075, 0079) and in which a detaching unit is physically separate and distinct from an EAS security tag (Fig 13 Elements 1302, 1304 and P0073).
Kruest et al. and Ellers are analogous art because they both disclose tag detachment systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the security tag (as taught by Kruest et al.) with an induced magnetic field and separate detaching units and security tags (as taught by Ellers) in order to be able to release a pin by a detaching unit via application of a magnetic field by a magnet or mechanical probe inserted through an aperture in the tag (Ellers P0004).

But the combination of Kruest et al. and Ellers outlined above fails to teach wherein the electro-mechanical lock detects whether or not the pin was released; wherein the second signal is communicated to the detaching unit, the second signal indicating whether or not the pin was released in response to the detection.
However, Hirose et al. teach a tag device wherein the tag body 10 has a switch 6 for detecting the movement of the latch member 3 from the lock pin locking position to the unlocking position where the lock pin 22 is unlocked, and the control circuit commands the solenoid 5 to perform a locking operation upon detecting the unlocking operative state based on a detection signal from the switch 6. Accordingly, even when the latch member 3 or the solenoid 5 in the locking position or state is subjected, for example, to a great impact to bring the rod 51 of the solenoid 5 into the unlocking operative state and release the lock pin, this situation is detected by the switch 6, whereupon the solenoid 5 is given a command to perform a locking operation. The latch member 3 is therefore driven to the locking position immediately after unlocking to resume the locking state (P0016, 0042).
Kruest et al., Ellers, and Hirose et al. are analogous art because they all disclose tag detachment systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the security tag (as taught by the combination of Kruest et al. and Ellers) with a lock/unlock state detection switch (as taught by Hirose et al.) such that the latch member is driven to the locking position immediately after unlocking to resume the locking state (Hirose et al. P0016).

As per Claim 18, Ellers in the combination outlined above further teaches the security tag according to claim 17 (as described above), wherein: the communication enabled device receives a third signal from the detaching unit when the second signal indicates that the pin was not released; the electro-mechanical lock mechanism is selectively supplied power once again for the certain amount of time, in response to the third signal; and the communication enabled device communicates a fourth signal indicating whether or not the pin was released (P0095-0096).

As per Claim 20, Ellers in the combination outlined above further teaches the security tag according to claim 18 (as described above), wherein the voltage is no longer induced in the internal circuit by the detaching unit when the fourth signal indicates that the pin was released (P0095-0096).

As per Claim 21, Ellers in the combination outlined above further teaches the security tag according to claim 17 (as described above), wherein an article is accepted for purchase when the second signal indicates that the pin was released (P0098).

Regarding Claims 1-2 and 4-5, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 17-18 and 20-21, respectively.  Therefore, method claims 1-2 and 4-5 correspond to apparatus claims 17-18 and 20-21, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Kruest et al., Ellers, and Hirose et al. (as applied to Claims 17-18 and 20-21).  

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruest et al. in view of Ellers and Hirose et al., as applied to claims 1-2, 4-5, 17-18, and 20-21, and further in view of Joseph (US PGPUB 2016/0140820).

As per Claim 19, the combination of Kruest et al., Ellers, and Hirose et al. outlined above teaches the security tag according to claim 18 (as described above).

The combination of Kruest et al., Ellers, and Hirose et al. outlined above fails to teach wherein a counter is incremented when the second signal indicates that the pin was not released, prior to when the third signal is sent from the detaching unit.
However, Joseph teaches a security tag for inventory and anti-theft alarm system in which a “counting/cut” chip can keep track of sequential events using sequence numbers that increase by “1” every time the locking pin 6 is locked or unlocked or in the event the cable is cut which effectively breaks the circuit. Further, every time the event sequence number changes, caused by a locking or unlocking event or a cut cable, the on-board counting/cut chip would transmit the new sequence number to the RFID inlay 17 in the same tag 5 and/or to a receiver in the location (P0061).
Kruest et al., Ellers, Hirose et al., and Joseph are analogous art because they all disclose tag detachment systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the security tag (as taught by the combination of Kruest et al., Ellers, and Hirose et al.) with a sequence counter (as taught by Joseph) in order to determine if an inappropriately sequenced event occurs and, if so, the refer the inappropriately sequenced event for potential theft investigation (Joseph P0015).

Regarding Claim 3, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 19.  Therefore, method claim 3 corresponds to apparatus claim 19 and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Kruest et al., Ellers, Hirose et al., and Joseph (as applied to Claim 19).  

Allowable Subject Matter
Claims 6-8 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6, the prior art of record fails to disclose, teach, or suggest “wherein a determination is made as to whether a value of a counter is less than or equal to a given number, when the second signal indicates that the pin was not released”.

Regarding Claim 22, the prior art of record fails to disclose, teach, or suggest “wherein a determination is made as to whether a value of a counter is less than or equal to a given number, when the second signal indicates that the pin was not released”.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant argues in substance:

a. The prior art of record fails to disclose, teach, or suggest “wherein the detaching unit is distinct from the security tag”. 
i.  The Examiner respectfully disagrees.  Ellers (US PGPUB 2017/0178479) teaches a detaching unit that is physically separate and distinct from an EAS security tag (Fig 13 Elements 1302, 1304 and P0073).  More specifically, the detaching unit 1302 comprises a housing having first housing portion 1310a and second housing portion 1310b (collectively referred to as “housing 1310”). Housing 1310 contains elements of the detaching unit 1302 as described in detail with respect to FIG. 14. Housing 1310 includes a first side 1316 that has a receiving portion 1308. The receiving portion 1308 is sized and shaped to receive at least a portion of an EAS security tag 1304. Receiving portion 1308 helps position the EAS security tag 1304 in the proper location for detachment (Ellers Fig 13 and P0073).  Therefore, the Examiner respectfully submits that Ellers teaches the argued limitation.

b. The prior art of record fails to disclose, teach, or suggest “selectively supplying power...for a certain amount of time”. 
i.  The Examiner respectfully disagrees. As stated in the Final Rejection dated 03/22/2022, Kruest et al. (US PGPUB 2010/0097223) P0096 states that “the power necessary to operate the actuator comes in one embodiment from a small 1.5V button cell battery located securely within the body of the lock. When switched on, the battery delivers electrical current to the SMA actuator, causing it to heat up, reaching its transition temperature within 0.5 second. In doing so, the SMA contracts and pulls the release trigger on the latch. At that point, internal spring forces complete the unlocking sequence and free the post from the lock's grip. Once released, the design of the latch assures that the lock remains open and does not inadvertently re-lock itself’. Therefore, the power is being selectively switched on for at least 0.5 second so that the SMA actuator can reach its transition temperature. The Examiner noted that, in the absence of more specificity in the claim language with regards to the timing feature, this teaching suffices to read on such.  Therefore, the Examiner respectfully submits that Kruest et al. teach the argued limitation.

c. The prior art of record fails to disclose, teach, or suggest “communicating…a second signal indicating whether or not the pin was released”.
i.  The Examiner respectfully disagrees.  Hirose et al. (US PGPUB 2002/0171550) P0016, 0042 teach a tag device wherein the tag body 10 has a switch 6 for detecting the movement of the latch member 3 from the lock pin locking position to the unlocking position where the lock pin 22 is unlocked, and the control circuit commands the solenoid 5 to perform a locking operation upon detecting the unlocking operative state based on a detection signal from the switch 6. Accordingly, even when the latch member 3 or the solenoid 5 in the locking position or state is subjected, for example, to a great impact to bring the rod 51 of the solenoid 5 into the unlocking operative state and release the lock pin, this situation is detected by the switch 6, whereupon the solenoid 5 is given a command to perform a locking operation. The latch member 3 is therefore driven to the locking position immediately after unlocking to resume the locking state.  As such, in the absence of any specificity on how the detection is such unlocked state is used in the claimed invention compared to that of Hirose et al., the applied prior art reads on the claimed language as it stands.  Therefore, the Examiner respectfully submits that Hirose et al. teach the argued limitation.

d. There is no motivation to combine Hirose et al. with Kruest et al. and Ellers.
i.  The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to modify the security tag (as taught by the combination of Kruest et al. and Ellers) with a lock/unlock state detection switch (as taught by Hirose et al.) such that the latch member is driven to the locking position immediately after unlocking to resume the locking state (Hirose et al. P0016) [re-establish secured state].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685